Title: To John Adams from Francis Dana, [3 June 1783]
From: Dana, Francis
To: Adams, John


          Dear Sir
            St: PetersbourgMay 23d. 1783. O.S. [3 June N.S.]
          No answer as yet. There is another point touching the Treaty mentioned in my last, of much importance. That is to secure the same advantages for our proper productions when imported into the British Dominions in Europe, as is given upon the importation there of similar articles from their own Colonies on the Continent. At least secure the same advantages upon our proper productions, when imported there in our own bottoms, as if imported in their bottoms, to prevent Alien Duties &c. This was also in the same Bill of Mr: Pitt’s. If we can extend it to all Naval Stores Hemp in particular, this Country may be made to repent of the present plan of Conduct towards the United States. I throw out these as hints to you upon the supposition you are authorised to make a Treaty of Commerce with Great-Britain. But enô of this matter.
          I had a letter from Mr: Allen at Riga by the last post, where he arrived on the 27th. of May N.S. I find by it he is charged with a Packet for me deliver’d to him by Mr: Dumas, which he will bring on, I hope, as he intends coming here.
          I am relieved from much anxiety to learn by your Letter, as well as by Mr. Allen’s that your Son has at last arrived safely in Holland. The time he has spent on his route is unaccountable to me. I have been greatly concerned least this as well as the expence consequent upon it, might be disagreable to you. But on the other hand, it is some consolation, that your Son has a Mind capable of making much improvement upon such a route as he has made; and has now seen the greatest part of Europe. He has every where given a most favourable impression, as being possessed of very promising abilities; and I venture to say this opinion of him is well founded. But, my Friend, he is young, full of life, and spirit, and seems to feel a certain superiority about himself. Your vigilance is necessary to controle and govern this disposition. You will remember I am writing to you as one Father wou’d write to another his particular Friend, touching a favourite and deserving Son. I have no where heard of any misconduct on his part; but an education in Europe rarely contributes to the establishment of a good moral principle in the heart: and this I know in your opinion, is of more worth than the most shining abilities, accompanied with all the graces about which a Chesterfield makes so much parade. He is arrived nearly to that critical period which often fixes the complexion of a Man’s whole Life. I used to tell him if he did not cultivate carefully this moral principle, whatever his abilities might be, he shou’d never have my vote in Congress for a Minister of the United-States— He will be able to give you an account of some things here worth notice, and about which I have never written to you. You will caution him to speak of them to no one else— As to his Expences of which you desire an Acct: I am not able to give them to you with certainty, because the value of the Bills sold to discharge his second & last receipt at Hamborough is not yet known to my Bankers. I have paid to Mr: Payron of this City. 671. Ro: at 42 3/4d sterlg:, for the money he took up at Stockholm of Messrs: Brandenburg & Co: And to my Bankers 352–56. Ro: at the same rate; for his first receipt at Hamborough. The second is yet unpaid, for the above reason. The Note he carried with him from hence of Expences which were almost entirely for Cloaths (an extravagant article in this Country, but most of them I believe are still in being and will answer for his younger Brother) as will appear from his Account may be averaged at 45d. sterlg: a Rouble, as I received them from 47 1/2 to 44. I have ordered the Cloaths and Books which he left here, to be put up. They will be sent for Holland soon, to the care of Messrs: Ingraham and Bromfield, unless I shou’d learn from Mr: Allen that we shall have some American Vessels here from Massachusetts; in which case I shall send them directly for America.
          I can conjecture, I think, the particular reasons which induce you so earnestly to enquire into the moral Character, and literary abilities of a certain young Gentleman— You have a Daughter, Sir, Am I right? The cause is immaterial. He fell under my immediate observation but a short time, two or three months, if I remember right, as I went on to Congress: And before my return he left Cambridge without saying one word before or since upon the subject to me. Did he not go to Braintree from thence? I have some loose recollection that he did. I left him finally however with Mr: Hitchbourn. As to his literary abilities, they may be considerable, as far as I know. He had the Name of possessing such at College. But he wanted stability or application to his studies most certainly: and where this is the case, ’tis difficult to say what ones real abilities are, or whether he will make any thing at the Bar. That science is not obtained by inspiration. To answer your question therefore, I must ask another. Has he changed in this respect, and became assiduous to his Studies? If he has, I believe, he will succeed tolerably well— Idleness in youth commonly leads to some sort of immoralities. But dissipation seemed to be his capital foible. He is, I think, good tempered, of a frank, and open disposition: and one of those Characters of whom tis commonly said, They are their own greatest Enemies, but the Enemies of no one else. Take this sketch—I have not spared him— I hope I have not injured him. I give it to you in Confidence, and must therefore pray you to destroy this Letter after you have read it. It may otherwise thrô your inattention to such things (if I conjecture Right) fall into his hands: which wou’d be a disagreable circumstance.
          Yours &c &c,
          D.
        